Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  The period at the end of claim 2 is missing.  
Claim 5 change “may further comprising” to “may further comprise” in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim does not explain what is encompassed by “conventional seasoning”, making the term indefinite.  The specification only identifies ingredients that comprise the seasoning, but does not specifically define conventional seasoning.  For the purposes of this Office Action, “conventional seasoning” is being taken to be salt. 
Regarding claim 1, it is unclear what “vegetable lactic acid bacteria” is.  For the purposes of this Office Action, “vegetable lactic acid bacteria” will be understood to mean lactic acid bacteria found on vegetables found in kimchi.
Regarding claim 2, it is unclear what “Vietnamese red peppers” are, making the limitation indefinite.  For the purposes of this Office Action, “Vietnamese red peppers” will be any red pepper.
Regarding claim 3, it is unclear what “natural salt” means.  Many salts, including inedible ones, are found in nature.  This leaves the term indefinite.  For the purposes of this Office Action, “natural salt” will be taken to mean sodium chloride/table salt.
Claim 5 recites the limitation "the mixed raw vegetables" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the “mixed raw vegetables” will be considered to be referring to the mixed raw materials in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yanping (CN-104905200-A) in view of Ja (KR-20020065743-A) and JM Lee (CN-1241375-A).
Regarding claim 1, Yanping teaches mixing red pepper powder (chili powder), conventional seasoning (salt), vegetable powder (carrot powder) and yeast extract to form a kimchi seasoning mix [pg 3, ¶3].  Since the instant specification says the yeast of claim 1 is to deepen the taste of the kimchi seasoning mix and not for growth or a metabolic process, yeast extract is being understood to meet the requirement [pg 7, ¶6].
Ja teaches adding lactic acid bacteria to seasonings to create a pre-proliferated kimchi mix [pg 3, ¶ 4].  As the adding of lactic acid bacteria to kimchi seasoning is known, it would have been obvious to add the lactic acid bacteria of Ja to the kimchi seasoning mix of Yanping as both teach ingredients known to be included in kimchi seasoning mixes.
JM Lee teaches the creation of a kimchi spice powder via hot-air drying.  Kimchi seasoning ingredients are dried using hot air drying at 60° - 70°C for 5 – 6 hours, and pulverized [pg 5, ¶3 and 4].  It would have been obvious to hot air dry the raw materials of Yanping and Ja as this method was known in the production of a kimchi seasoning mix.  
Further, the courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  As this claim is merely combining known components into a known mixture, they are not considered patentable.
	Regarding claim 3, Yanping teaches the use of white sugar, salt, capsicum (in the form of capsanthin and capsicum resin), citric acid powder, disodium 5’-ribonucleotide (in the form of nucleotide disodium), and MSG in kimchi seasoning [pg 3, ¶1].  
	Regarding claim 5, given the method “may” further comprise the fermentation step, the fermentation step is not required and by meeting claim 1, claim 5 is also considered to be met.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yanping, Ja, and JM Lee as applied to claim 1 above, and further in view of EU Lee (KR-20070009904-A) and Helen (“Vietnamese Kimchi”).
Regarding claim 2, Yanping, Ja, and JM Lee teach preparing a dried kimchi seasoning mix but not the use of chungyang red pepper powder and Vietnamese red pepper powder.  EU Lee teaches the use of chungyang pepper powder in a seasoning mix [Abstract].  Helen teaches making Vietnamese kimchi using bird’s eye chilis [Instructions].  It would have been obvious to use the peppers of EU Lee and Helen in the seasoning mix of Yanping, Ja, and JM Lee as the claimed peppers are known kimchi seasonings.  Further, as with claim 1 above, the claimed combination of peppers is not considered to provide an unexpected result over the prior art where the claimed peppers are known to be used to season kimchi products.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SH Lee, Yanping, and JM Lee as applied to claim 1 above, and further in view of Choi (US-20170290362-A1).
Regarding claim 4, Yanping teaches the use of a pepper preparation in kimchi which includes paprika (paprika is considered to include paprika color) [Example 3].  JM Lee teaches the use of garlic, ginger, chili powder (which includes pepper powder), onion, and green onion as dried powders [Embodiment 1].  They do not teach the use of shiitake mushroom and kelp powder in a food seasoning.
Choi teaches the use of kelp and shiitake mushrooms as a seasoning [0025].  It would have been obvious to combine the kelp and shiitake mushrooms of Choi with the seasonings of SH Lee, Yanping, and JM Lee as the vegetable seasonings are all known to be used in kimchi.  Further, as with claim 1 above, the claimed combination of vegetables is not considered to provide an unexpected result over the prior art where the claimed vegetables are known to be used to season kimchi products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791